     Case 1:18-cv-00768-NONE-SAB Document 68 Filed 04/23/20 Page 1 of 5


 1   Peter N. Kapetan, Esq. SBN: 138068
     KAPETAN BROTHERS, LLP
 2   1236 “M” Street
     Fresno, CA 93721
 3   Telephone: (559) 498-8000

 4   Attorney for: Plaintiffs, JILL MCGEE; LYDIA CARRANZA; TRACY STROUD; and SHARON
     WADE
 5

 6

 7
                                     UNITED STATES STRICT COURT
 8
                                  EASTERN DISTRICT OF CALIFORNIA
 9
10   JILL MCGEE, et al.,                                    No. 1:18-CV-00768-NONE-SAB
11                          Plaintiff,                      ORDER ON PLAINTIFFS’ JILL MCGEE,
                                                            LYDIA CARRANZA, TRACY STROUD,
12          vs.                                             AND SHARON WADE REQUEST TO
                                                            REDACT AND SEAL DOCUMENTS FILED
13   POVERELLO HOUSE; et al.,                               IN OPPOSITION OF DEFENDANTS’
                                                            MOTION FOR SUMMARY JUDGMENT, OR
14                          Defendants.                     IN THE ALTERNATIVE, SUMMARY
                                                            ADJUDICATION
15
                                                            (Doc. No. 67)
16

17          After full consideration of the papers filed in support of Plaintiffs JILL MCGEE; LYDIA

18   CARRANZA; TRACY STROUD; and SHARON WADE (collectively “Plaintiffs”) Request to

19   Redact and Seal Documents Filed Opposition of Defendants’ Motion for Summary Judgment, or

20   in the alternative, Summary Adjudication against Plaintiffs (“Request to Redact and Seal”), the

21   Court finds as follows:

22          Good cause appearing therefor:

23          IT IS HEREBY ORDERED that Plaintiffs’ Request to Redact and Seal is granted.

24   Plaintiffs shall submit redacted versions of the following records to the public docket:

25       (1) Plaintiff Lydia Carranza’s Opposition to Defendants Poverello House And Naomi’s

26   House’s Motion for Summary Judgment, or In The Alternative, Summary Adjudication as to

27   Plaintiff Lydia Carranza;

28                                                    -1-
     ORDER ON PLAINTIFFS’ JILL MCGEE, LYDIA CARRANZA, TRACY STROUD, AND SHARON WADE REQUEST TO REDACT
     AND SEAL DOCUMENTS FILED IN OPPOSITION OF DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT, OR IN THE
     ALTERNATIVE, SUMMARY ADJUDICATION
     Case 1:18-cv-00768-NONE-SAB Document 68 Filed 04/23/20 Page 2 of 5


 1       (2)    Plaintiff Lydia Carranza’s Responses to Defendants’ Separate Statement of Undisputed

 2   Material Facts in Opposition to Defendants’ Motion for Summary Judgment, or in the alternative,

 3   Motion for Summary Adjudication as to Plaintiff Carranza;

 4       (3)    Plaintiff Lydia Carranza’s Separate Statement of Undisputed Material Facts in Support of

 5   Opposition to Defendants’ Motion for Summary Judgment, or in the alternative, Motion for

 6   Summary Adjudication as to Plaintiff Carranza’s;

 7       (4)    Plaintiff Jill McGee’s Opposition to Defendants Poverello House And Naomi’s House’s

 8   Motion For Summary Judgment, or in The Alternative, Summary Adjudication as to Plaintiff Jill

 9   McGee;

10       (5)    Plaintiff Jill McGee’s Responses to Defendants’ Separate Statement of Undisputed

11   Material Facts in Opposition to Defendants’ Motion for Summary Judgment, or in the alternative,

12   Motion for Summary Adjudication as to Plaintiff McGee, which discloses non-party last names.

13       (6)    Plaintiff Jill McGee’s Separate Statement of Undisputed Material Facts in Support of

14   Opposition to Defendants’ Motion for Summary Judgment, or in the alternative, Motion for

15   Summary Adjudication as to Plaintiff McGee;

16       (7)    Plaintiff Sharon Wade’s Opposition to Defendants Poverello House And Naomi’s House’s

17   Motion For Summary Judgment, or In The Alternative, Summary Adjudication as to Plaintiff

18   Sharon Wade;

19       (8) Plaintiff Sharon Wade’s Responses to Defendants’ Separate Statement of Undisputed

20   Material Facts in Opposition to Defendants’ Motion for Summary Judgment, or in the alternative,

21   Motion for Summary Adjudication as to Plaintiff Wade;

22       (9) Plaintiff Sharon Wade’s Separate Statement of Undisputed Material Facts in Support of

23   Opposition to Defendants’ Motion for Summary Judgment, or in the alternative, Motion for

24   Summary Adjudication as to Plaintiff Wade;

25      (10 )      Plaintiff Tracy Stroud’s Opposition to Defendants Poverello House And Naomi’s

26   House’s Motion For Summary Judgment, or In The Alternative, Summary Adjudication as to

27   Plaintiff Lydia Carranza;

28                                                   -2-
     ORDER ON PLAINTIFFS’ JILL MCGEE, LYDIA CARRANZA, TRACY STROUD, AND SHARON WADE REQUEST TO REDACT
     AND SEAL DOCUMENTS FILED IN OPPOSITION OF DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT, OR IN THE
     ALTERNATIVE, SUMMARY ADJUDICATION
     Case 1:18-cv-00768-NONE-SAB Document 68 Filed 04/23/20 Page 3 of 5


 1      (11 )      Plaintiff Tracy Stroud’s Responses to Defendants’ Separate Statement of Undisputed

 2   Material Facts in Opposition to Defendants’ Motion for Summary Judgment, or in the alternative,

 3   Motion for Summary Adjudication as to Plaintiff Stroud;

 4      (12 )     Plaintiff Tracy Stroud’s Separate Statement of Undisputed Material Facts in Support of

 5   Opposition to Defendants’ Motion for Summary Judgment, or in the alternative, Motion for

 6   Summary Adjudication as to Plaintiff Stroud;

 7       (13            The following exhibits from Declaration of Peter N. Kapetan In Support for Plaintiffs

 8   JILL MCGEE; LYDIA CARRANZA; TRACY STROUD; and SHARON WADE in Opposition to

 9   Defendants’ Motion For Summary Judgment, Or In The Alternative, Motion For Summary

10   Adjudication, with the appropriate Exhibits:

11                (a)    Portions of the deposition testimony of Sara Mirhadi, Declaration of Peter N.

12                      Kapetan [“Kapetan Dec.”] Exhibit 1;

13                (b) Portions of the deposition testimony of Witness Michelle N., Kapetan Dec. Exhibit 2;

14                (c) Portions of the deposition testimony of Susan Truschel, Kapetan Dec. Exhibit 3;

15                (d) Portions of the deposition testimony of Eva Banuelos, Kapetan Dec. Exhibit 4;

16                (e) Portions of the deposition testimony of Plaintiff Tracy Stroud, Kapetan Dec. Exhibit

17                      5;

18                (f) Portions of the deposition testimony of Plaintiff Jill McGee, Kapetan Dec. Exhibit 6;

19                (g) Portions of the deposition testimony of Plaintiff Sharon Wade, Kapetan Dec. Exhibit

20                      7;

21                (h) Portions of the deposition testimony of Rosemarie Duarte, Kapetan Dec. Exhibit 8;

22                (i) Kapetan Dec. Exhibits 9-26;

23          Having found a “compelling reason” for sealing the requested documents, Defendants shall

24   submit unredacted versions of the following documents under seal to the Court:

25       (1) Plaintiff Lydia Carranza’s Opposition to Defendants Poverello House And Naomi’s

26             House’s Motion for Summary Judgment, or In The Alternative, Summary Adjudication as

27             to Plaintiff Lydia Carranza;

28                                                      -3-
     ORDER ON PLAINTIFFS’ JILL MCGEE, LYDIA CARRANZA, TRACY STROUD, AND SHARON WADE REQUEST TO REDACT
     AND SEAL DOCUMENTS FILED IN OPPOSITION OF DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT, OR IN THE
     ALTERNATIVE, SUMMARY ADJUDICATION
     Case 1:18-cv-00768-NONE-SAB Document 68 Filed 04/23/20 Page 4 of 5


 1       (2)    Plaintiff Lydia Carranza’s Responses to Defendants’ Separate Statement of Undisputed

 2   Material Facts in Opposition to Defendants’ Motion for Summary Judgment, or in the alternative,

 3   Motion for Summary Adjudication as to Plaintiff Carranza;

 4       (3)    Plaintiff Lydia Carranza’s Separate Statement of Undisputed Material Facts in Support of

 5   Opposition to Defendants’ Motion for Summary Judgment, or in the alternative, Motion for

 6   Summary Adjudication as to Plaintiff Carranza’s;

 7       (4)    Plaintiff Jill McGee’s Opposition to Defendants Poverello House And Naomi’s House’s

 8   Motion For Summary Judgment, or in The Alternative, Summary Adjudication as to Plaintiff Jill

 9   McGee;

10       (5)    Plaintiff Jill McGee’s Responses to Defendants’ Separate Statement of Undisputed

11   Material Facts in Opposition to Defendants’ Motion for Summary Judgment, or in the alternative,

12   Motion for Summary Adjudication as to Plaintiff McGee, which discloses non-party last names.

13       (6)    Plaintiff Jill McGee’s Separate Statement of Undisputed Material Facts in Support of

14   Opposition to Defendants’ Motion for Summary Judgment, or in the alternative, Motion for

15   Summary Adjudication as to Plaintiff McGee;

16       (7)    Plaintiff Sharon Wade’s Opposition to Defendants Poverello House And Naomi’s House’s

17   Motion For Summary Judgment, or In The Alternative, Summary Adjudication as to Plaintiff

18   Sharon Wade;

19       (8) Plaintiff Sharon Wade’s Responses to Defendants’ Separate Statement of Undisputed

20   Material Facts in Opposition to Defendants’ Motion for Summary Judgment, or in the alternative,

21   Motion for Summary Adjudication as to Plaintiff Wade;

22       (9) Plaintiff Sharon Wade’s Separate Statement of Undisputed Material Facts in Support of

23   Opposition to Defendants’ Motion for Summary Judgment, or in the alternative, Motion for

24   Summary Adjudication as to Plaintiff Wade;

25      (14 )      Plaintiff Tracy Stroud’s Opposition to Defendants Poverello House And Naomi’s

26   House’s Motion For Summary Judgment, or In The Alternative, Summary Adjudication as to

27   Plaintiff Lydia Carranza;

28                                                   -4-
     ORDER ON PLAINTIFFS’ JILL MCGEE, LYDIA CARRANZA, TRACY STROUD, AND SHARON WADE REQUEST TO REDACT
     AND SEAL DOCUMENTS FILED IN OPPOSITION OF DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT, OR IN THE
     ALTERNATIVE, SUMMARY ADJUDICATION
     Case 1:18-cv-00768-NONE-SAB Document 68 Filed 04/23/20 Page 5 of 5


 1      (15 )     Plaintiff Tracy Stroud’s Responses to Defendants’ Separate Statement of Undisputed

 2   Material Facts in Opposition to Defendants’ Motion for Summary Judgment, or in the alternative,

 3   Motion for Summary Adjudication as to Plaintiff Stroud;

 4      (16 )    Plaintiff Tracy Stroud’s Separate Statement of Undisputed Material Facts in Support of

 5   Opposition to Defendants’ Motion for Summary Judgment, or in the alternative, Motion for

 6   Summary Adjudication as to Plaintiff Stroud;

 7       (17           The following exhibits from Declaration of Peter N. Kapetan In Support for Plaintiffs

 8   JILL MCGEE; LYDIA CARRANZA; TRACY STROUD; and SHARON WADE in Opposition to

 9   Defendants’ Motion For Summary Judgment, Or In The Alternative, Motion For Summary

10   Adjudication, with the appropriate Exhibits:

11               (a)    Portions of the deposition testimony of Sara Mirhadi, Declaration of Peter N.

12                     Kapetan [“Kapetan Dec.”] Exhibit 1;

13               (b) Portions of the deposition testimony of Witness Michelle N., Kapetan Dec. Exhibit 2;

14               (c) Portions of the deposition testimony of Susan Truschel, Kapetan Dec. Exhibit 3;

15               (d) Portions of the deposition testimony of Eva Banuelos, Kapetan Dec. Exhibit 4;

16               (e) Portions of the deposition testimony of Plaintiff Tracy Stroud, Kapetan Dec. Exhibit

17                     5;

18               (f) Portions of the deposition testimony of Plaintiff Jill McGee, Kapetan Dec. Exhibit 6;

19               (g) Portions of the deposition testimony of Plaintiff Sharon Wade, Kapetan Dec. Exhibit

20                     7;

21               (h) Portions of the deposition testimony of Rosemarie Duarte, Kapetan Dec. Exhibit 8;

22               (i) Kapetan Dec. Exhibits 9-26;

23
     IT IS SO ORDERED.
24

25      Dated:         April 23, 2020
                                                         UNITED STATES DISTRICT JUDGE
26
27

28                                                     -5-
     ORDER ON PLAINTIFFS’ JILL MCGEE, LYDIA CARRANZA, TRACY STROUD, AND SHARON WADE REQUEST TO REDACT
     AND SEAL DOCUMENTS FILED IN OPPOSITION OF DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT, OR IN THE
     ALTERNATIVE, SUMMARY ADJUDICATION
